Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 7/15/2022, and is a Final Office Action. Claims 1-15 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving a second request to deploy a digital advertisement, including a set of platforms of a plurality of platforms of a multi-platform integration system, a set of settings, a set of parameters, and a set of allocation data/interfacing with each of the platforms in the set of platforms/integrating a digital advertisement directly with each one of the platforms in the set of platforms based on the set of settings, the set of parameters and the set of allocation data/a configuration of a line associated with a campaign shell for a corresponding campaign including with the digital advertisement, the line corresponding to a customized placement of the digital advertisement configured based on a screen type of the first user device.
This judicial exception is not integrated into a practical application. The additional elements of a processor/user device/GUI/multi-platform integration system represent generic computing elements. The additional elements of receiving a first request from at least one user device to execute an instance of an application/transmitting a GUI to the at least one user device to be rendered on a display of the at least one user device represent insignificant extra-solution activity- i.e. data gathering, data outputting. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the processor/user device/GUI/multi-platform integration system represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements of receiving a first request from at least one user device to execute an instance of an application/transmitting a GUI to the at least one user device to be rendered on a display of the at least one user device represent insignificant extra-solution activity- i.e. data gathering, data outputting. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 6 and 11 are directed to a method and computer-readable medium, respectively, for performing the method of claim 1, thus meeting the Step 1 eligibility criterion. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 6 and 11 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-5, 7-10, 12-15 further narrow the abstract idea of the independent claims themselves. The claims do not include any additional elements. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1, 6, 11 recite the limitation “the first user device”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-15 are rejected under 35 U.S.C.103 as being unpatentable in view of Buchalter (20110246297) in further view of Koli Ari (CA2656195A1) in further view of Brown (20100198697).
	As per Claims 1, 6, 11, Buchalter teaches a system, method, and computer-readable medium comprising:
	at least one programmable processor; and a machine-readable medium having instructions stored thereon which, when executed by the at least one programmable processor, cause the at least one programmable processor to execute operations comprising:  (at least para 17, 59, fig2G and associated text)
	receiving a first request from at least one user device to execute an instance of an application;  (at least para 130 – interface to help advertisers develop/run ad campaigns, para 131- GUI, and the interface/interface content may be provided by an application on a client machine, at least para 132-application executing on a device)
	transmitting a graphical user interface (GUI) to the at least one user device to be rendered on a display of the at least one user device;  (at least fig2G and associated text, para 130)
	receiving a second request, via the GUI, from the at least one user device, to deploy a digital advertisement, the second request including a set of platforms of a plurality of platforms of a multi-platform integration system  (at least para 143- ads may be uploaded/creating/modified via the interface, para 130 – may use the interface to select/specify ad exchanges for inclusion in the campaign)
	a set of settings   (at least para 140 – any type and form of configuration settings via the interface)
	a set of parameters (at least para 128, 129  - goals for an ad campaign [set of parameters])
	a set of allocation data (at least para 128, para 140 – price, daily spend, frequency goals and caps may be entered into a budget matrix of the interface)
	interfacing with each one of the platforms in the set of platforms;  (at least para 145- the DSP can interface with ad exchanges and ad networks, can source for new ad exchanges and ad networks)
	integrating a digital advertisement directly with each one of the platforms in the set of platforms based on the set of settings, the set of parameters, and the set of allocation data.  (at least para 204, para 164 – process the constraints, goals, parameters, settings, data sets to determine whether to bid on impression opportunities; may generate an initial set of one or more rules from the constraints, goals , parameters, settings, and/or data sets)
	Buchalter teaches receiving a request via the GUI – as noted above.
	Koli Ari further teaches:
	receiving a …request , via the GUI, …including…a configuration of a line associated with a campaign shell for a corresponding campaign including with the digital advertisement, the line corresponding to a customized placement of the digital advertisement    (The campaign represents and is construed as, in its broadest reasonable interpretation, the campaign user interface. at least: para 34, 28)
	It would have been obvious to one having ordinary skill in the art at the effective time of filing to combine the existing teachings of Buchalter, with Koli Ari ‘s feature of receiving a request, via the GUI, including a configuration of a line associated with a campaign shell for a corresponding campaign including with the digital advertisement, the line corresponding to a customized placement of the digital advertisement, in order to display ads based  on desired parameters- Koli, Ari, para 50. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Brown further teaches:
	a customized placement of the digital advertisement configured based on a screen type of the first user device;   (at least para 122)
	It would have been obvious to one having ordinary skill in the art at the effective time of filing to combine the existing teachings of Buchalter, combined with Koli Ari ‘s existing feature of receiving a request, via the GUI, including a configuration of a line associated with a campaign shell for a corresponding campaign including with the digital advertisement, the line corresponding to a customized placement of the digital advertisement, with Brown’s feature of a customized placement of the digital advertisement configured based on a screen type of the first user device, to allow for the ad position updating based on different criteria/events – Brown, para 122. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claims 3, 8, 13, Buchalter in view of Koli Ari in view of Brown teach:
	receiving a third request from the at least one user device to adjust the set of allocation data for one or more platforms in the set of platforms on which the digital advertisement has been integrated, after the digital advertisement is integrated with each of the platforms on the set of platforms.  (Buchalter, at least para 130, para 136-137, para 142: choosing how often ads are served per number of hours, days, etc. Choosing to serve ads asap, evenly distributed, according to other settings. An advertiser can save any portion of the settings or specifications at any point in time.)
As per Claims 4, 9, 14, Buchalter in view of Koli Ari in view of Brown teach:
	dynamically adjusting the set of allocation data for each of the one of the platforms.  (Buchalter, at least para 130, para 136-137, para 142: choosing how often ads are served per number of hours, days, etc. Choosing to serve ads asap, evenly distributed, according to other settings. An advertiser can save any portion of the settings or specifications at any point in time.)
As per Claims 5, 10, 15, Buchalter in view of Koli Ari in view of Brown teach:
	interfacing with each of the one or more platforms to adjust the number of units of the digital advertisement to be deployed on a respective platform, based on an adjustment of the set of allocation data.  (Buchalter, at least para 130, para 136-137, para 142: choosing how often ads are served per number of hours, days, etc. Choosing to serve ads asap, evenly distributed, according to other settings. An advertiser can save any portion of the settings or specifications at any point in time.)

Claims 2, 7, 12 are rejected under 35 U.S.C.103 as being unpatentable in view of Buchalter (20110246297) in further view of Koli Ari (CA2656195A1) in further view of Brown (20100198697), in even further view of Karloff (20160125454).
	As per Claims 2, 7, 12, Buchalter in view of Koli Ari in view of Brown teach the set of allocation data is associated with a number of units of the digital advertisement to be deployed – Buchalter, at least para 142.
	However the cited references do not expressly teach the number of ads to be deployed in each platform. Karloff further teaches:
	number of advertisements to be deployed to each platform in the set of platforms.  (at least para 28: total budget to spend on platforms, deciding how much budget to spend on the platforms, an allocation in terms of dollars or impression numbers on each platform)
	It would have been obvious to one having ordinary skill in the art at the effective time of filing to combine the existing teachings of Buchalter, combined with Koli Ari ‘s existing features, combined with Brown’s existing features, with Karloff’s feature of the number of advertisements to be deployed to each platform in the set of platforms, to allow the advertiser to put more constraints on their budget, as taught by Karloff. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

			Claimed subject matter enables customized placement of a digital advertisement configured based on a screen type of the first user device. This is a clear and distinct technical improvement.
	Customizing the placement of a digital advertisement based on criteria (including the user device screen type) represents a business practice/goal, not another technology/technical field. Thus, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.
			
			The improved technology, compared to prior systems, is further configured to interface with each one of the platforms in the set of platforms and integrate the digital advertisement directly with each one of the platforms.
	Integrating a digital advertisement within platforms represents a business practice/goal, not another technology/technical field. Thus, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			The improved technology automates and streamlines the advertising trafficking process, resulting in less time trafficking ad campaigns, fewer human errors and easy advertising budget and performance management.
			The multi-platform integration system provides operational efficiency, performance enhancement, and an enhanced system to maintain data integrity by reducing human error.
	Streamlining a digital advertisement trafficking process and integrating a digital advertisement with multiple platforms represent business practices/goals, not another technology/technical field. Thus, optimizing these practices pertains to a business practice optimization, not to an improvement to another technology/technical field. Trafficking ad campaigns in less time, with fewer human errors, and allowing for an easy ad budget and performance management represent business practice/goal optimizations, not improvements to another technology/technical field. The computing elements that are used to implement (and automate) the claimed invention represent generic computing elements, as noted in the previous as well as current Office Action; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			An improved GUI renders the performance and allows users to spend across all the platforms in a single UI integrating multiple platforms.
	The claimed graphical user interface used to implement the claimed invention represents a generic computing element, as noted in the previous as well as current Office Action above. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself (or the graphical user interface itself), or another technology/technical field. Integrating a digital advertisement with multiple platforms based on criteria/settings represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.


Remaining Arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/18/2022